Citation Nr: 1206543	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  06-10 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for loss of right kidney function with chronic bladder infections.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty in the Marine Corps from April 1960 to November 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Specifically, in a December 2004 determination, the RO effectuated a November 2004 Board decision that granted compensation benefits pursuant to 38 U.S.C.A. § 1151 for loss of right kidney function with chronic bladder infections.  In so doing, the RO assigned a noncompensable evaluation to this disability, effective from October 21, 1992.  By a February 2005 decision, the RO awarded a compensable evaluation of 30 percent for this disorder, effective from October 21, 1992.  

In this regard, the Board acknowledges that, in its July 2010 Remand, the Board explained that the November 2004 Board decision that granted compensation benefits under 28 U.S.C.A. 38 U.S.C.A. § 1151 for a right kidney disability with loss of kidney function included an implied grant of service connection for bladder infections.  Accordingly, this service-connected disability has been recharacterized (as is listed on the title page of this decision) to reflect this procedural history.  Furthermore, in July 2010, the Board remanded this increased rating claim so that additional evidence submitted by the Veteran following the issuance of the last supplemental statement of the case in May 2009 could be reviewed by the agency of original jurisdiction (AOJ).  The requested development has been completed, and the Veteran's appeal has been returned to the Board for further appellate review.  

The issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for secondary service connection claim for a left kidney condition, as well as the issue of entitlement to service connection for erectile dysfunction with sterility, have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
FINDINGS OF FACT

1.  While the Veteran had decreased right kidney function between October 21, 1992 and February 16, 1994, during that portion of the appeal period he did not have severe symptoms with infection or involvement of his left kidney, urination at intervals of 1 hour or less, or a contracted bladder.  

2.  From February 17, 1994 to January 9, 2005, the service-connected loss of right kidney function with chronic bladder infections was manifested by definite decrease in right kidney function but not by persistent edema, albuminuria with BUN of 40 to 80 mg%, creatinine of 4 to 8 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion shown.  

3.  Resolving all reasonable doubt in the Veteran's favor, from January 10, 2005, the loss of his right kidney function with chronic bladder infections has been manifested by generalized poor health characterized by fatigue, weakness, and limitation of exertion but not the need for regular dialysis or the precluding of more than sedentary activity due solely to this service-connected disability.  


CONCLUSIONS OF LAW

1.  Between October 21, 1992 and February 16, 1994, the criteria for a disability evaluation in excess of 30 percent for loss of right kidney function with chronic bladder infections have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.115a, 4.115b, Diagnostic Codes (DCs) 7500, 7504, 7509, 7512 (1993).  

2.  From February 17, 1994 to January 9, 2005, the criteria for a disability evaluation of 60 percent, but no more, for loss of right kidney function with chronic bladder infections have been met.  38 C.F.R. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.115a, 4.115b, DC 7504 (2011).  

3.  From January 10, 2005, the criteria for a disability evaluation of 80 percent, but no more, for loss of right kidney function with chronic bladder infections have been met.  38 C.F.R. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.115a, 4.115b, DC 7504 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here with the claim for an initial compensable rating for the service-connected loss of right kidney function with chronic bladder infections, service connection has been granted, that claim is substantiated.  No additional VCAA notice is not required with respect to the downstream issue of the rating assigned to this now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs), private treatment records, and Social Security Administration (SSA), records; afforded the Veteran pertinent physical examinations; and provided him the opportunity to give testimony before the Board, which he declined.  The VA examinations are adequate for adjudication purposes.  The multiple examinations conducted during the current appeal, including in particular those completed in January 2005, January 2007, and May 2011 are adequate for rating purposes.  The examiners reviewed the Veteran's claims folder (including medical records contained therein) in conjunction with the evaluations and/or considered the Veteran's relevant medical history.  In addition, the examiners described in full the current manifestations of the Veteran's loss of right kidney function with chronic bladder infections.  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Increased Schedular Rating

The Veteran seeks a higher initial evaluation for his loss of right kidney function with chronic bladder infections.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In October 1992, the Veteran filed a claim for service connection for a right kidney condition and bladder infections pursuant to 38 U.S.C.A. § 1151.  In a November 2004 decision, the Board granted this claim.  As noted in the Introduction portion of this decision, in a December 2004 determination, the RO effectuated the November 2004 Board decision and, in so doing, assigned a noncompensable evaluation to this disability, effective from October 21, 1992.  By a February 2005 decision, the RO awarded a compensable evaluation of 30 percent for this disorder, effective from October 21, 1992.  

This disability has been evaluated under DC 7504.  In this regard, the Board notes that, during the course of the appeal (and specifically effective February 17, 1994), the rating criteria listed at this diagnostic code changed.  59 Federal Register 2527 (January 18, 1994).  

According to the old rating criteria (for the time period prior to February 17, 1994), DC 7504 (which rated impairment resulting from chronic pyelonephritis) referred an adjudicator to the rating criteria for hydronephrosis (pyuria required) under DC 7509.  According to DC 7509, a 30 percent evaluation was warranted with evidence of moderately severe symptoms, to include frequent attacks of colic with infection (pyonephrosis) and a greatly impaired kidney function.  For severe symptoms with infection or involvement of the other kidney, adjudicators were to rate as absence of one kidney with nephritis, infection or pathology of the other kidney under DC 7500.  38 C.F.R. § 4.115a, DCs 7504, 7509 (1993).  DC 7500 provided for ratings of 30 percent, 60 percent or 100 percent for the following symptomatology:  absence of one kidney with other one functioning normally (30%), mild to moderate symptoms (60%), or severe symptoms (100%).  38 C.F.R. § 4.115a, DC 7500 (1993).  

Also for consideration under the old rating criteria is DC 7512, which rates impairment resulting from chronic cystitis.  According to these requirements, moderately severe symptoms with diurnal and noctural frequency with pain and tenesmus warranted a 20 percent rating.  Higher evaluations were warranted with evidence of severe symptoms including urination at intervals of 1 hours or less and a contracted bladder (40 percent) or where incontinence exits and requires constant wearing of an appliance (60 percent).  38 C.F.R. § 4.115a, DC 7512 (1993).  

According to the revised rating criteria (for the time period on and after February 17, 1994), chronic pyelonephritis is to be rated as renal dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, DC 7504.  Initially, and in this regard, the Board notes that a 30 percent rating is the highest rating allowable based upon impairment resulting from urinary tract infections.  38 C.F.R. § 4.115a (2011).  Indeed, for poor renal function, the disability should be rated as with renal dysfunction.  Id.  

With regard to impairment resulting from renal dysfunction, the following ratings apply: 30 percent for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101; 60 percent for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101; 80 percent for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; and 100 percent for requisite regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2011).  

For hypertensive vascular disease, with diastolic pressure predominantly 120 or more, a 40 percent rating is warranted.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.  

In addition, the new rating criteria listed under DC 7512 evaluates impairment resulting from chronic cystitis, including interstitial and all etiologies, infectious and noninfectious.  Disabilities rated under this code should be rated as voiding dysfunction.  Voiding dysfunction should be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2011).  Initially, and in this regard, the Board notes that the highest available rating for obstructed voiding is 30 percent.  A higher rating based on such impairment is not warranted.  Id.  

With respect to continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, the need to change absorbent materials less than two times per day warrants a 20 percent rating.  Also, the need to change absorbent materials two to four times daily will generate a 40 percent evaluation.  A 60 percent rating will be awarded if an appliance is required or if absorbent materials must be changed more than four times daily.  Id.

Under the criteria for urinary frequency, a 20 percent evaluation requires evidence daytime voiding interval between one and two hours or awakening to void three to four times per night.  A maximum 40 percent rating is provided for daytime voiding interval less than one hour, or awakening to void five or more times per night.  Id.

Treatment reports from South Shore Medical Center dated in the 1990's show that the Veteran was seen on several occasions for urinary tract infections.  Diagnostic impression in November 1992 was neurogenic bladder secondary to a posttraumatic myelopathy at the T11 level, recurrent pseudomonas infections, multiple urinary tract calculi by history, and hypertension by history.  It was noted that the Veteran was on an intermittent catheterization program.  

An April 1991 VA renal scan showed left kidney function at 91 percent and right kidney function at 9 percent.  The glomerular filtration rate (GFR) was within normal limits at 84.  It was noted that when compared with the previous study, the overall function of the right kidney had decreased.  

A February 1995 VA renal function scan indicated very poorly functioning right kidney.  The GFR dropped to 58 compared with 72 in 1991.  It was noted that the lower limit of normal for the Veteran's age was 78.  

A January 1998 private treatment record establishes that the Veteran was using a condom catheter.

An October 1999 VA renal function scan noted that the GFR was 76 compared with 81 in June 1998.  It was further noted that the lower limit of normal for the Veteran's age was 75.  Right kidney function was at 7 percent.  

November 1999 VA treatment records indicate that the Veteran was seen for his annual examination.  It was noted that he refused ultrasound despite having symptoms of a urinary tract infection.  He was scheduled for testing to assess bladder emptying.  The examiner stressed to the Veteran that functionally he had one kidney and that he needed to aggressively treat all urinary tract infections.  

VA outpatient treatment records dated December 2001 to November 2003 show that the Veteran had recurrent urinary tract infections, which he treated as needed.  In December 2001 it was noted that he did not have any changes in his bowel or bladder habits or his motor/sensory level.  He complained of chronic pain.  In December 2002, it was noted that the Veteran had complaints of chronic urinary tract infections although they did not become symptomatic.  He also had complaints of chronic pain.  In May 2003, the Veteran switched from a condom catheter to an indwelling catheter.  In November 2003, it was noted that the Veteran was currently asymptomatic for a bladder infection. 

A January 10, 2005 QTC examination report shows that the Veteran performed self-catheterization four times a day.  He reported problems starting urination.  The examiner noted that incontinence required a pad as often as two times per day.  The Veteran complained of weakness, fatigue, and recurrent urinary tract infections.  He denied any hospitalization within the last 12 months.  He was not on dialysis regularly.  The examiner noted that the functional impairment of this condition was the inability to travel far from home.  

On examination his blood pressure was 130/70 and his weight was 187 pounds.  The Veteran was well developed, well nourished, and in no acute distress.  There was a large vertical midline scar.  There was peripheral edema of the lower extremities.  Blood work was within normal limits.  Urinalysis showed a presence of protein.  

In an addendum dated later that month, the examiner noted that the abdominal scar measured 14 centimeters.  The scar was level.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypo- or hyper-pigmentation, abnormal texture, or limitation of motion.  He further noted that the edema was at least as likely as not related to the kidney disability.

A January 2007 QTC examination report shows that the Veteran reported problems starting urination.  He used a catheter and required "constant" catheterization.  He denied any urinary incontinence.  He complained of weakness, fatigue, and recurrent urinary tract infections.  He reported dialysis in December 2006 "for purpose of diagnosis."  Hospitalization had been required eight times in the last 12 months.  The examiner noted that the functional impairment of this condition was fatigue and weakness.

On examination his blood pressure was 130/80 and his weight was 200 pounds.  There were no signs of malaise.  There were surgical scars - 12 inch midline vertical, 6 inch right upper quadrant, and 12 inch left mid abdomen.  The scars were status post splenectomy, appendectomy, and colostomy.  The scars were level.  There was no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, hypo- or hyper-pigmentation, or abnormal texture.   There was no edema in the lower extremities.  Blood work was within normal limits.  Urinalysis showed a presence of protein.

A May 2008 QTC examination report shows that the Veteran reported the use of an indwelling catheter and constant catheterization.  He denied any problems starting urination or urinary incontinence.  He complained of weakness, fatigue, weight loss, limitation of exertion, and recurrent urinary tract infections.  He denied any loss of appetite.  Hospitalization had been required once in the last 12 months.  The examiner noted that the functional impairment of this condition was self-reported recurrent infections.

On examination his blood pressure was 120/80 and 120/72, and his weight was 205 pounds.  There were no signs of malaise.  There was a level scar present at the right flank that measured 31 centimeters by .3 centimeters.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypo- or hyper-pigmentation, or abnormal texture.   No kidney/urinary tract fistula was noted.  There was no edema in the lower extremities.  Blood work revealed insignificant abnormalities.  Urinalysis showed a presence of protein and hyaline casts.  In an addendum dated later that month, the examiner noted that the Veteran was capable of sedentary work.  

A May 2009 VA treatment record shows that the Veteran's weight was 204 pounds and that his blood pressure was 140/73.  The impression was decreased renal function with atrophy.

A January 2009 Aid and Attendance/Housebound Questionnaire shows that the Veteran sometimes required assistance with hygiene needs.  He indicated that he could not bend over due to the presence of the indwelling catheter.

A June 2009 VA renal scan showed right kidney function at 5 percent, decreased from 10 percent.  Treatment records show moderate bilateral ankle edema.  The Veteran's blood pressure was 152/84.  

In April 2010, the Veteran reported a slow weight gain.  He was screened for obesity.  No edema was noted in December 2010.

In April 2011, the Veteran reported occasional leakage around his Foley catheter.  The presence of edema was noted.

A May 2011 VA urology examination report includes a renal scan, which shows that the Veteran's right kidney was atrophic and at 5 percent.  Creatinine was recently .7.  The examiner concluded that the loss of right renal function was secondary to pyelonephritis due to infection and stones.

Based on this evidentiary posture, the Board finds that a rating higher than the current evaluation of 30 percent is not warranted for the service-connected loss of right kidney function with chronic bladder infection under the old rating criteria.  Specifically, while evidence between October 21, 1992 and February 16, 1994 reflected decreased right kidney function, the evidence did not reflect severe symptoms with infection or involvement of the other kidney.  See 38 C.F.R. § 4.115a, DCs 7504, 7509 (1993) (which referred adjudicators to DC 7500 upon findings of severe symptomatology with infection or involvement of the other kidney).  Indeed, while an April 1991 VA renal scan showed right kidney function of 9%, the Veteran's left kidney function was found to be 91% at that time.  In addition, the GFR was determined to be within normal limits at that time at 84.  

Furthermore, between October 21, 1992 and February 16, 1994, evidence of record did not reflect severe symptoms including urination at intervals of 1 hour or less or of a contracted bladder, which was required for a 40 percent rating.  See 38 C.F.R. § 4.115a, DC 7512 (1993).  Indeed, although medical records dated in 1992 reflected recurrent pseudomonas infections and multiple urinary tract calculi by history, these documents also showed the need for only intermittent catheters.  

From February 17, 1994 to January 9, 2005, however, the Board finds that pertinent evidence of record supports the grant of a 60 percent rating, but no higher, for the service-connected loss of right kidney function with chronic bladder infections under the revised rating criteria.  Of significance to the Board in this matter are the following objective findings:  the February 1995 VA renal function scan which reflected a very poorly functioning right kidney.  Also, an October 1999 VA renal function scan showed right kidney function of 7 percent.  
The Board finds that this relevant evidence supports a finding of definite decrease in right kidney function.  Such a conclusion supports a 60 percent evaluation based on impairment resulting from renal dysfunction-for the service-connected kidney and bladder disability-under the revised rating criteria.  38 C.F.R. § 4.115a & § 4.115b, DC 7504.  

However, a rating higher than the 60 percent evaluation awarded to this service-connected disability between February 17, 1994 and January 9, 2005 by this decision is not warranted.  Significantly, at no time during this portion of the appeal period was persistent edema, albuminuria with BUN of 40 to 80 mg%, creatinine of 4 to 8 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion shown.  Thus, the next higher evaluation of 80 percent for renal dysfunction (under the revised rating criteria) is not warranted.  38 C.F.R. § 4.115a (2011).  The revised rating criteria based on impairment resulting from chronic cystitis, including interstitial and all etiologies (infectious and noninfectious)-including voiding dysfunction-also does not allow for a rating greater than 60 percent.  38 C.F.R. § 4.115a & § 4.115b, DC 7512.  

In reaching this decision, the Board acknowledges that the Veteran, through his representative, has indicated that he would be satisfied with a 60 percent evaluation.  See May 2010 Statement.  Further, the Board acknowledges that the Veteran's weight increased from 187 pounds in January 2005 to 205 pounds in May 2008.  Significantly, however, the January 10th, 2005, January 2007, and May 2008 examination reports contain findings of fatigue, weakness, and limitation of exertion.  Thus, in resolving reasonable doubt in favor of the Veteran, the Board finds that these factors more nearly approximate findings constituting generalized poor health characterized by lethargy, weakness, or limitation of exertion and are therefore sufficient to support a disability rating of 80 percent effective from January 10, 2005.  See 38 C.F.R. § 4.115a & 4.115b, DC 7504.  

In addition, there is no evidence, at any time during this portion of the appeal period, of renal dysfunction requiring regular dialysis or the precluding of more than sedentary activity from one of the following:  persistent edema and albuminuria, BUN more than 80 mg%, creatinine more than 8 mg%, or markedly decreased kidney function or other organ systems, especially cardiovascular.  In fact, there has been no evidence of the need to preclude more than sedentary activity due solely to the service-connected kidney/bladder disorder-regardless of the specific degree of severity of right kidney dysfunction.  Thus, a 100 percent schedular evaluation based on impairment resulting from renal dysfunction since January 10, 2005 is not warranted.  

III.  Additional Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  In this case, while the Veteran has been hospitalized numerous times during the 20-year course of the appeal period,  there is no indication that he has required frequent hospitalizations for his service-connected kidney condition.  Further, the evidence of record establishes that the Veteran has not worked since the 1968 injury that resulted in his paraplegia.  In any event, however, the May 2008 examiner determined that the Veteran is capable of sedentary work.  The evidence does not rise to the level of marked interference with employment solely due to the loss of right kidney function with chronic bladder infections.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, and no extraschedular referral is required.

Moreover, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) is present here.  However, none of the VA examination reports show that the Veteran is unemployable solely due to his loss of right kidney function with chronic bladder infections.  In fact, the May 2008 examiner specifically noted that the Veteran is capable of doing sedentary work.  Therefore, any further consideration of a TDIU claim in this case is not warranted.


ORDER

From October 21, 1992 to February 16, 1994, an initial disability rating greater than 30 percent for loss of right kidney function with chronic bladder infections is denied.  

From February 17, 1994 to January 9, 2005, an initial disability rating of 60 percent, but no higher, for loss of right kidney function with chronic bladder infections is granted, subject to the regulations governing the award of monetary benefits.  

From January 10, 2005, an initial disability rating of 80 percent, but no higher, for loss of right kidney function with chronic bladder infections is granted, subject to the regulations governing the award of monetary benefits.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


